Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 1 of 12 - Page ID#: 1315




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        (at Pikeville)

     HAGER HOWARD TRENT, JR.,                       )
                                                    )
            Plaintiff,                              )         Civil Action No. 7:19-CV-109-CHB
                                                    )
     v.                                             )
                                                    )         MEMORANDUM OPINION AND
     ANDREW M. SAUL,                                )                ORDER
     Commissioner of Social Security,               )
                                                    )

            Defendant.
                                        ***   ***       ***    ***
          This matter is before the Court on cross-motions for Summary Judgment [R. 8, 10]. The

Plaintiff, Hager Howard Trent, Jr., exhausted his administrative remedies and brought this action

under 42 U.S.C. § 405(g) to obtain judicial review of an administrative decision denying his

claim for disability insurance benefits. The Court, having reviewed the record and the parties’

motions, will remand the Commissioner’s decision for further proceedings consistent with this

opinion.

I.        Procedural and Factual Background

          On September 23, 2016, Trent filed an application for a period of disability and disability

insurance benefits, alleging he became disabled on September 23, 2016. [Administrative Record

(AR) 177] His application was initially denied and again on reconsideration, after which he

requested a hearing before an Administrative Law Judge (ALJ). [AR 223-31] The ALJ held a

hearing on November 1, 2018 [AR 141-76] and subsequently issued an unfavorable decision on

February 5, 2019, finding Trent was not disabled since September 23, 2016 [AR 123-34]. The

Appeals Council denied his request for review [AR 1-6] and the ALJ’s decision became the final
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 2 of 12 - Page ID#: 1316




decision of the Commissioner. Trent then filed his Complaint against the Commissioner in this

Court. [R. 1]

II.    Standard of Review

       This Court’s review of the Commissioner’s decision is limited to determining whether it

is supported by “substantial evidence” and made in accordance with proper legal standards.

Rabbers v. Comm’r Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009); 42 U.S.C. § 405(g).

Substantial evidence is “more than a scintilla of evidence but less than a preponderance.” Cutlip

v. Sec’y of Health and Human Servs., 25 F.3d 284, 285-86 (6th Cir. 1994). “The substantial

evidence standard is met if a reasonable mind might accept the relevant evidence as adequate to

support a conclusion.” Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005)

(internal quotations omitted). “Substantiality must also be based on the record ‘as a whole.’”

Houston v. Sec’y of Health & Human Servs., 736 F.2d 365, 366 (6th Cir. 1984) (citing Allen v.

Califano, 613 F.2d 139 (6th Cir. 1980)). However, “even if there is substantial evidence in the

record that would have supported an opposite conclusion, so long as substantial evidence

supports the conclusion reached by the ALJ,” the Court must uphold the Commissioner’s

decision. Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 475 (6th Cir. 2003) (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). This Court cannot review the case de novo,

resolve conflicts of evidence, or decide questions of credibility. Cutlip, 25 F.3d at 286; Garner v.

Heckler, 745 F.2d 383, 387 (6th Cir. 1984).

       To determine disability under the Social Security Act, the ALJ must conduct a five-step

analysis. 20 C.F.R. § 404.1520.

       1. First, plaintiff must demonstrate that he is not currently engaged in “substantial
          gainful activity” at the time he seeks disability benefits.




                                                 2
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 3 of 12 - Page ID#: 1317




         2. Second, plaintiff must show that he suffers from a “severe impairment” in order to
            warrant a finding of disability.

         3. Third, if plaintiff is not performing substantial gainful activity, has a severe
            impairment that is expected to last for at least twelve months, and the impairment
            meets a listed impairment, plaintiff is presumed to be disabled regardless of age,
            education or work experience.

         4. Fourth, if the plaintiff's impairment does not prevent her from doing her past relevant
            work, plaintiff is not disabled.

         5. For the fifth and final step, even if the plaintiff's impairment does prevent him from
            doing her past relevant work, if other work exists in the national economy that
            plaintiff can perform, plaintiff is not disabled.

Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

III.     Analysis

         The ALJ followed the five-step evaluation process as required by SSA regulations. [AR

123-34]. At step one, the ALJ found Trent had not engaged in substantial gainful activity since

September 23, 2016 (the alleged onset date). [AR 125] At step two, the ALJ found Trent had

various “severe” physical impairments [Id.] However, the ALJ found that Trent’s “depressive

disorder/affective psychosis/major depressive disorder and anxiety” were “nonsevere.” [AR 126-

27] At step three, the ALJ determined Trent did not have an impairment or combination of

impairments that met or medically equaled in severity one of the listed impairments. [AR 127]

The ALJ proceeded to step four and determined Trent’s “residual functional capacity” (RFC)1

finding that Trent could perform “sedentary work,” with the following limitations:

         [He] can only occasionally push and pull with his upper extremities, and can occasionally
         climb ramps and stairs, but never climb ladders, ropes, or scaffolds. The claimant can
         occasionally stoop, kneel, crouch, and crawl. The claimant can frequently reach
         overhead, handle, and finger bilaterally. The claimant must avoid concentrated exposure
         to extreme temperatures, humidity, pulmonary irritants, wetness, and vibration. The
         claimant cannot work around workplace hazards such as unprotected heights or heavy
         equipment.

1
  An individual’s residual functional capacity is the most an individual can still do despite his or her impairment-
related limitations. 20 CFR § 404.1545(a)(1).

                                                           3
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 4 of 12 - Page ID#: 1318




       [AR 128]

       The RFC did not include any limitations due to mental impairments. Based on this RFC

and the testimony of the vocational expert, the ALJ determined that Trent could not perform his

previous occupations but could perform other jobs existing in the national economy; therefore,

Trent was “not disabled.” [AR 133-34]

       A. Mental Limitations and the RFC

       On appeal, Trent argues that the ALJ relied on a psychological examination performed by

a consultative psychologist (Dr. Ford) to find his depression and anxiety were non-severe but

ignored treatment notes and diagnoses from two therapists that Trent started treating with after

Dr. Ford’s evaluation. [R. 8-1 at 3-4] The Court finds that the ALJ failed to consider or discuss

this evidence at step two.

       Dr. Ford examined Trent on December 28, 2016 and diagnosed him with “unspecified

depressive disorder” and summarized that his ability to understand, remember, carry out

instructions, and sustain attention and concentration “is not affected by the impairment,” but his

ability to tolerate stress and pressure of day-to-day employment, and capacity to respond

appropriately to supervision from coworkers and pressures in a work setting “is affected by the

impairment with slight limitations noted.” [AR 584] Based on this 2016 examination, the ALJ

concluded that Trent’s anxiety and depression were non-severe. [AR 126]

       After Trent was examined by Dr. Ford, he was referred by his treating physician (Dr.

Breeding) to Sonji Adams, a Licensed Professional Clinical Counselor (LPCC), for a

consultation on his depression. [AR 612] Ms. Adams found “severe depressive symptoms” and

Trent was diagnosed with major depressive disorder, moderate. [AR 612-13] He started

treatment with Sydney Cox, a Licensed Clinical Social Worker (LCSW), at the Mountain

                                                 4
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 5 of 12 - Page ID#: 1319




Comprehensive Health Corporation [AR 618-21; 626-29] and then continued treatment with

Wendy Hatton, a Licensed Professional Counselor Associate (LPCA) at Kentucky River

Community Care, where he was diagnosed with major depressive disorder, recurrent, moderate.

[AR 1103-04] The record shows that Trent was treated by Ms. Hatton from May 2017 until at

least September 2018. [AR 81-95; 1103-17]

       “An ALJ is bound to adhere to certain governing standards when assessing the medical

evidence in support of a disability claim. Chief among these is the rule that the ALJ must

consider all evidence in the record when making a determination” on disability, including all

“objective medical evidence,” opinions, and diagnoses. Gentry v. Comm’r of Soc. Sec., 741 F.3d

708, 723 (6th Cir. 2014) (citing 20 C.F.R. §§ 404.1520(a)(3); 404.1512(b); 404.151). Trent

argues that the ALJ ignored the evidence of his ongoing treatment for depression and anxiety

when the ALJ determined these impairments were non-severe. Indeed, when discussing Trent’s

anxiety and depression at step two, the ALJ only discussed Dr. Ford’s December 2016

consultative evaluation and did not mention or reference the diagnoses or treatment notes from

the licensed counselors and social worker who treated Trent’s depression and anxiety throughout

2017 and 2018. [AR 126]

       Under SSA regulations, Trent’s therapists’ treatment notes, as well as any opinions

regarding Trent’s diagnosis and the severity of his depression and anxiety, are categorized as

evidence from “other sources,” which includes nurse practitioners, social workers, and therapists.

Engebrecht v. Comm’r of Soc. Sec., 572 F. App’x 392, 398 (6th Cir. 2014). Although the

opinions and evidence from “other sources cannot establish the existence of a disability, their

perspective should be given weight by the adjudicator and should be ‘evaluated on key issues

such as impairment severity and functional effects, along with the other evidence in the file.’” Id.



                                                 5
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 6 of 12 - Page ID#: 1320




(citing Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007)). Despite this, in

determining whether Trent’s depression and anxiety were “severe,” the ALJ relied exclusively

on a consultative exam that predated the therapists’ treatment notes and diagnoses, and the ALJ

failed to discuss this evidence in his decision.2

         The Commissioner acknowledges that, “[t]o be sure, Plaintiff outlines some supporting

evidence including treatment notes post-dating Dr. Ford’s report,” but argues that even if the

ALJ erred at step two in finding Trent’s depression and anxiety to be non-severe, such error was

harmless. [R. 10 at 9-10] The Commissioner is right that the severity determination at step two is

“a de minimis hurdle in the disability determination process.” Anthony v. Astrue, 266 F. App’x

451, 457 (6th Cir. 2008) (quoting Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1988)). It is meant

to “screen out totally groundless claims.” Id. (quoting Farris v. Sec’y of Health & Human Servs.,

773 F.2d 85, 89 (6th Cir. 1985)). Nevertheless, when determining a claimant’s RFC, an ALJ

“must consider limitations and restrictions imposed by all of an individual’s impairments, even

those that are not ‘severe.’” Soc. Sec. Rul. 96-8p, 1996 WL 374184 at *5. Thus, so long as the

ALJ considers both severe and non-severe impairments in later steps, the finding of non-severity

at step two becomes harmless and “legally irrelevant.” Emard v. Comm’r of Soc. Sec., 953 F.3d

844, 852 (6th Cir. 2020) (“An erroneous finding of nonseverity at step two is therefore harmless

where the ALJ properly considers nonsevere impairments at later steps.”) (citing Maziarz v.

Sec’y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987)).

         The problem is, nowhere in the ALJ’s decision does he consider Trent’s non-severe

depression and anxiety during later steps, as required by SSA regulations. The Commissioner



2
 The Court also notes that the ALJ failed to discuss or cite to the findings of two state agency psychologists, Dr.
Bornstein and Dr. Perritt, anywhere in his opinion, although both reviews predated Trent’s two years of therapy.
[AR 186; 205-06]

                                                          6
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 7 of 12 - Page ID#: 1321




admits that “the ALJ accepted Dr. Ford’s opinion,”—including the mild limitations in Trent’s

ability to tolerate stress and the pressure of day-to-day employment, and his ability to respond

appropriately to supervision and pressures in a work setting— “but did not include any mental

limitations in the RFC finding.” [R. 10 at 10] The ALJ clearly failed to consider Trent’s non-

severe impairments at later steps. While an error solely at step two does not mandate reversal, an

ALJ must “consider[] all of a claimant’s impairments in the remaining steps of the disability

determination,” including non-severe impairments. Nejat v. Comm’r of Soc. Sec., 359 F. App’x

574, 577 (6th Cir. 2009) (citing Maziarz, 837 F.2d at 244). A failure to do so is reversible error.

For example, in Winn v. Commissioner, the ALJ found at step two that the claimant’s mental

impairments were not severe, but because “the ALJ’s step-four determination regarding

[claimant’s] RFC did not consider [his] mental impairments in a meaningful way,” such error

“require[d] reversal.” Winn v. Comm’r of Soc. Sec., 615 F. App’x 315, 326 (6th Cir. 2015).

       Likewise, the ALJ here found Trent to have many “severe” physical impairments, but the

ALJ failed to consider Trent’s “non-severe” depression and anxiety in any meaningful way when

determining his RFC. The ALJ did not incorporate even mild mental limitations into his RFC or

discuss Dr. Ford’s findings or Trent’s therapists’ treatment notes at step four. Therefore,

“because [Trent’s] mental impairments were not otherwise appropriately factored into [his]

RFC,” as required by SSA regulations, this is reversible error. Rogers v. Berryhill, No. CV 5:16-

318-DCR, 2017 WL 2643410, at *8 (E.D. Ky. June 19, 2017).

       B. Treating Physician Rule

        Trent raises additional arguments on appeal. First, Trent argues that the ALJ erred by

failing to assign great weight to Trent’s treating physician’s opinion (Dr. Breeding) and did not

provide good reasons in accordance with the treating physician rule. [R. 8-1 at 8-12] An ALJ



                                                 7
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 8 of 12 - Page ID#: 1322




must give the opinion of a treating source “controlling weight” if he finds the opinion “well-

supported by medically acceptable clinical and laboratory diagnostic techniques” and “not

inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2);

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004). If the opinion of a treating

source is not accorded controlling weight, an ALJ must apply certain factors in determining what

weight to give the opinion. Wilson, 378 F.3d at 544. The ALJ is also required to articulate “good

reasons in [his] notice of determination or decision for the weight” given to the treating source’s

opinion. Id. An ALJ’s decision denying benefits “must contain specific reasons” that “make clear

to any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.” Id. (quoting Soc. Sec. Rul. 96–2p, 1996 WL 374188, at

*5 (1996)).

        Trent cites to a one-page opinion from Dr. Breeding that assessed Trent’s physical

abilities.3 [R. 8-1 at 8] The form consists almost entirely of checking boxes or circling words that

indicate physical limitations or abilities. [AR 1118] Under the section titled “diagnosis,” Dr.

Breeding left the section blank. [Id.] In his written decision, the ALJ addressed Dr. Breeding’s

opinion and explained what limitations Dr. Breeding assessed. [AR 132] The ALJ chose to give

this opinion “little weight” for two reasons: the opinion is “more limiting than supported by the

medical evidence,” and the opinion was “a simple check/circle form, with no rationale provided

to support the opinion.” [Id.]

        The Court notes that the ALJ’s first reason, without more, would likely be insufficient to

satisfy the reason-giving requirement of the treating physician rule. Friend v. Comm’r of Soc.



3
  Under SSA regulations, a “medical opinion” is defined as “statements from acceptable medical sources that reflect
judgments about the nature and severity of your impairment(s), including your symptoms, diagnosis and prognosis,
what you can still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. § 404.1527(a)(1).

                                                         8
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 9 of 12 - Page ID#: 1323




Sec., 375 F. App’x 543, 552 (6th Cir. 2010) (“[I]t is not enough to dismiss a treating physician’s

opinion as ‘incompatible’ with other evidence of record; there must be some effort to identify the

specific discrepancies and to explain why it is the treating physician’s conclusion that gets the

short end of the stick.”) On remand, the ALJ should clarify what specific evidence in the record

is inconsistent with Dr. Breeding’s opinion. The ALJ’s second reason (that the opinion was “a

simple check/circle form, with no rationale provided to support the opinion”) would likely be

enough to satisfy the good reasons requirement. Ellars v. Comm’r of Soc. Sec., 647 F. App’x

563, 566 (6th Cir. 2016) (holding the ALJ gave “good reasons” for the weight given to treating

physician’s opinion where it was a “check-box form” and “the physician provided no

explanation for the restrictions entered on the form and cited no supporting objective medical

evidence.”) Because the Court is remanding the decision for the ALJ to consider Trent’s

depression and anxiety as part of his RFC, the Court will also require the ALJ to clarify his

reasons for affording Dr. Breeding’s opinion little weight.

       C. Functional Limitations

       Finally, Trent argues that the ALJ failed to accurately describe his abilities and

limitations to the vocational expert during the November 1, 2018 hearing. [R. 8-1 at 12] When an

ALJ determines at step four that a claimant cannot perform his or her past work, the burden shifts

to the Commissioner on the fifth step and requires the Commissioner to establish that the

claimant can perform other work. Lancaster v. Comm’r of Soc. Sec., 228 F. App’x 563, 571 (6th

Cir. 2007); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001). This is generally established

through the testimony of a vocational expert. The ALJ will pose questions to the vocational

expert that describe a “hypothetical individual” who has the same abilities and limitations as the

actual claimant. Lancaster, 228 F. App’x at 571. The vocational expert then answers whether



                                                 9
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 10 of 12 - Page ID#: 1324




there are jobs existing within the national economy that the hypothetical individual could

perform. Id. “In order for a vocational expert’s testimony in response to a hypothetical question

to serve as substantial evidence” at the fifth step, “the question must accurately portray a

claimant’s physical and mental impairments.” Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 516

(6th Cir. 2010) (citing Howard v. Comm’r of Soc. Sec., 276 F.3d at 239, 241 (6th Cir. 2002)). If

the ALJ fails to accurately describe the claimant’s impairments, that is a “defect which is fatal to

the vocational expert’s testimony and the ALJ’s reliance upon it.” Lancaster, 228 F. App’x at

573. In such case, the ALJ’s conclusion at step five would not be supported by substantial

evidence. Lancaster, 228 F. App’x at 572; Ealy, 594 F.3d at 517.

       Trent asserts that the ALJ erred because he did not include Dr. Culbertson’s sitting,

standing, and walking limitations in his question to the vocational expert. [Id.] Dr. Culbertson

was a state agency consulting physician who reviewed Trent’s medical records in February 2017.

[AR 207-10] He found Trent could stand and/or walk and sit for “about 6 hours in an 8-hour

workday.” [AR 207] The ALJ considered Dr. Culbertson’s opinion and gave it “significant

weight” because “the evidence available at the time supports at least this much limitation.” [AR

132] However, the ALJ went on to explain that “more limitations are warranted and afforded the

claimant in the residual functional capacity” than those prescribed by Dr. Culbertson. [Id.

(emphasis added)] The ALJ then found Trent could “perform sedentary work as defined in 20

CFR 404.1567(a).” [AR 128] A “sedentary job” is defined as one that involves only “occasional”

walking and standing, 20 C.F.R. § 404.1567(a), and “occasionally” means “occurring from very

little up to one-third of the time” and “should generally total no more than about 2 hours of an 8-

hour workday.” Soc. Sec. Rul. 83-10, 1983 WL 31251 at *5.




                                                 10
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 11 of 12 - Page ID#: 1325




       The ALJ did not need to incorporate Dr. Culbertson’s assessment that Trent could stand

or walk for up to 6 hours in an 8-hour workday because the ALJ determined Trent was only

capable of sedentary work (i.e., about 2 hours of standing or walking in an 8-hour workday). In

the questions posed to the vocational expert, the ALJ described a “hypothetical individual” who

could only perform at the “sedentary exertional level,” among other limitations and abilities [AR

170-71] Therefore, the ALJ accurately described Trent’s physical abilities and limitations to the

vocational expert. Trent’s argument otherwise is without merit.

       Nevertheless, the Court finds that the ALJ erred by failing to consider in any apparent

way relevant evidence in the record regarding Trent’s anxiety and depression and failed to

adequately incorporate these non-severe mental impairments during later steps in the sequential

process. Therefore, based on the Court’s review of the ALJ’s decision and the record, the Court

finds that it was not made in accordance with proper legal standards. Rabbers, 582 F.3d at 651.

The Court will grant Plaintiff’s Motion for Summary Judgment and remand the case for further

proceedings consistent with this opinion.

       Accordingly, for the reasons stated above,

       IT IS ORDERED as follows:

       1.      The Plaintiff’s Motion for Summary Judgment [R. 8] is GRANTED.

       2.      The Commissioner’s Motion for Summary Judgment [R. 10] is DENIED.

       3.      The decision of the Commissioner is REVERSED and REMANDED under

               sentence four of 42 U.S.C. § 405(g) with instructions to consider all the evidence

               in the record concerning Plaintiff’s mental impairments when determining his

               residual functional capacity and to adequately explain the reasons given for

               affording the treating physician’s opinion little weight.



                                                11
Case: 7:19-cv-00109-CHB Doc #: 11 Filed: 01/19/21 Page: 12 of 12 - Page ID#: 1326




      4.     A judgment will be entered contemporaneously with this Order.

      This the 19th day of January, 2021.




                                            12
